DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 9, 14-16 and 20 are objected to because of the following informalities:  
Claim 3 states “wherein the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices includes: primary data provided by plurality of first RAID storage devices”. This should state “wherein the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices includes: primary data provided by the plurality of first RAID storage devices
Claim 9 states “wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of RAID storage devices includes: primary data provided by plurality of RAID storage devices”. This should state “wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of RAID storage devices includes: primary data provided by the plurality of RAID storage devices” to maintain proper antecedent basis.
Claim 14 line 5 states “performing, by the first RAID storage device in response to the first command, an XOR operation…”. This should state “performing, by the first RAID storage device in response to the command, an XOR operation” to maintain proper antecedent basis as there is a previous recitation of a command but not a first command.
Claim 15 lines 1-3 states “wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of second RAID storage devices includes …”. This should state “wherein the RAID storage device data provided in a first RAID storage device buffer subsystem by each of the plurality of second RAID storage devices includes …” to maintain proper antecedent basis.
Claim 16 states “wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of second RAID storage devices includes: primary data provided by plurality of second RAID storage devices”. This should state “wherein the RAID storage device data provided in the first RAID storage device buffer subsystem by each of the plurality of second RAID storage devices includes: primary data provided by the plurality of second RAID storage devices” to maintain proper antecedent basis.
Claim 20 states “wherein the RAID buffer subsystem includes a Controller Memory Buffer (CMB) and wherein the RAID storage subsystem includes NAND flash memory devices”. This should state “wherein the first RAID storage device buffer subsystem includes a Controller Memory Buffer (CMB) and wherein the first RAID storage device storage subsystem includes NAND flash memory devices” to maintain proper antecedent basis.
  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 2 states “wherein the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices includes: first primary data provided by a first subset of the plurality of first RAID storage devices; and Docket No.: 16356.2079US01Customer No. 160825parity data provided by a second subset of the plurality of first RAID storage devices, and wherein the update data includes second primary data” Here, claim 2 states parity data and the update data is included in the first RAID storage device data. However claim 1, upon which claim 2 depends, claims that the update data and parity data is produced by the second RAID storage device by performing an XOR operation on the first RAID storage device data. Therefore, these limitations appear to contradict each other and it is unclear as to how the parity data and the update data is part of the first RAID storage device data when the update data and parity data is not created until an XOR operation is performed on the first RAID storage device data as currently claimed in the independent. Claims 8 and 15 recite substantially similar limitations as claim 2 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolkhovitin (US 20180341548)(hereafter referred to as Bolkhovitin) in view of Kawano et al. (US PGPUB No US 2013/0166857 A1)(hereafter referred to as Kawano).
In regards to claim 1, Bolkhovitin discloses:
A Redundant Array of Independent Disk (RAID) storage device assisted data update system, comprising: a Redundant Array of Independent Disk (RAID) storage controller device (Bolkhovitin teaches a controller 130 for controlling data storage devices. This controller may be a RAID controller. [0059]); a plurality of first RAID storage devices that are each coupled to the RAID storage controller device and that each include a respective first RAID storage device storage subsystem, wherein each of the plurality of first RAID storage devices is configured to: (Bolkhovitin teaches a plurality of non-volatile storage systems which may include RAID. These storage devices 120-1 to 120-m can be seen in FIG. 1A. Additionally, these devices are coupled to a main controller 130 which may be a RAID controller. Further, each RAID storage device (120) contains a subsystem composed of a storage medium 330 and a storage buffer system 150-1 to 150-m as seen in FIG. 3. [FIG. 1A, 3] and [0108]) receive a first command from the RAID storage controller device that identifies a second RAID storage device buffer subsystem as a target memory location (Bolkhovitin teaches identifying a second data storage device. In figure 6A, step 606 teaches a controller system receives a compaction request from a host. This compaction request acts as a command. Then the system identifies a first and a second data storage device from which to perform further operations on. This second storage device acts as a target memory. See FIG. 6A and [0117]); and retrieve, in response to the first command, respective first RAID storage device data from the respective first RAID storage device storage subsystem in that first RAID storage device and perform Direct Memory Access (DMA) operations to provide the respective first RAID storage device data on the second RAID storage device buffer subsystem; and (The first command defined as the compaction request above is sent from a host system to controller 130. Controller 130 then uses DMA operations to access the RAID storage devices. In response to this command, a first and a second data storage device are identified as seen in step 614 of FIG. 6A. Then, data transfer commands are sent to the first and second storage devices. These transfer commands allow for valid blocks from the first storage device to be sent to one or more storage buffers on the second storage device. The transfer between the first and second storage device is performed using peer-to-peer DMA transfers. See [0101][0115] and [0121]) a second RAID storage device that includes the second RAID storage device buffer subsystem and a second RAID storage device storage subsystem, wherein the second RAID storage device is configured to: (Bolkhovitin identifies a parity data storage device in the set of data storage devices. This parity storage device is composed of a storage device and a buffer subsystem. See [0032]) receive a second command from the RAID storage controller device; (Bolkhovitin teaches a sending transfer commands to a first data storage device and sending a second command to a second data storage device. See [0022])

perform, in response to the second command, an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data that includes parity data; and provide the update data that includes the parity data to the second RAID storage device storage subsystem. 
However Kawano discloses:
perform, in response to the second command, an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data that includes parity data (Kawano discloses writing data from a first stripe (first RAID storage device data) into a buffer system of NAND flash 20d (second RAID buffer system) using a write DMA. This data is then read from the buffer to calculate parity data based on an XOR operation [0055-0056]); and provide the update data that includes the parity data to the second RAID storage device storage subsystem (After the parity data has been calculated the parity data is written back into the buffer 21d. The parity data is then written from the buffer into the array 22d (second RAID storage device subsystem) [0055-0057]). 
The disclosures by Bolkhovitin and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.


In regards to claim 2, Bolkhovitin all of the elements of claim 1 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
wherein the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices includes: first primary data provided by a first subset of the plurality of first RAID storage devices; and parity data provided by a second subset of the plurality of first RAID storage devices (Kawano discloses writing data from a first stripe (first primary data) into a buffer system of NAND flash 20d that is then used to calculate parity data [0055-0056]) and wherein the update data includes second primary data.
In regards to claim 3, Bolkhovitin all of the elements of claim 1 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
wherein the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices includes: primary data provided by plurality of first RAID storage devices (Kawano discloses writing data from a first stripe (primary data) into a buffer system of NAND flash 20d that is then used to calculate parity data [0055-0056])

In regards to claim 7, Bolkhovitin teaches: 
An Information Handling System (IHS), comprising: a Redundant Array of Independent Disk (RAID) buffer subsystem (Bolkhovitin teaches a plurality of non-volatile storage systems which may include RAID. These storage devices 120-1 to 120-m can be seen in FIG. 1A. Additionally, these devices are coupled to a main controller 130 which may be a RAID controller. Further, each RAID storage device (120) contains a subsystem composed of a storage medium 330 and a storage buffer system 150-1 to 150-m as seen in FIG. 3. See FIG. 1A, 3, and [0108]); a RAID storage subsystem (Each RAID storage device (120) contains a subsystem composed of a storage medium 330 (RAID storage subsystem) and a storage buffer system 150-1 to 150-m as seen in FIG. 3. See FIG. 1A, 3, and [0108]); a processing system that is coupled to the RAID buffer subsystem and the RAID storage subsystem; (The processing system in Bolkhovitin is controller 130 which is coupled to subsystem storage devices 120. Storage devices 120 additionally include subsystem buffers 150. See [0059]) and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a RAID storage engine that is configured to: (Non-volatile memory system 160 includes controller 130 which issues commands to the RAID system 120. Controller 130 may be a RAID controller. See [0061]) receive a command from a RAID storage controller device (In figure 6A, step 606 teaches a controller system receives a compaction request from a host. This compaction request acts as a command. See FIG. 6A and [0117]) perform, in response to the command, an XOR operation using respective RAID storage device data that was received in the RAID buffer subsystem via respective Direct Memory Access (DMA) operations performed by each of a plurality of RAID storage devices (The first command defined as the compaction request above is sent from a host system to controller 130. Controller 130 then uses DMA operations to access the RAID storage devices. In response to this command, a first and a second data storage device are identified as seen in step 614 of FIG. 6A. Then, data transfer commands are sent to the first and second storage devices. These transfer commands allow for valid blocks from the first storage device to 
Bolkhovitin does not appear to explicitly disclose:
perform, in response to the command, an XOR operation using respective RAID storage device data …wherein the XOR operation using the respective RAID storage device data produces update data that includes parity data; and provide the update data in the RAID storage subsystem. 
However Kawano discloses:
perform, in response to the command, an XOR operation using respective RAID storage device data …wherein the XOR operation using the respective RAID storage device data produces update data that includes parity data (Kawano discloses writing data (responsive to a write operation) from a first stripe into a buffer system of NAND flash 20d (respective RAID storage device data received in the RAID buffer subsystem) using a write DMA. This data is then read from the buffer to calculate parity data based on an XOR operation [0055-0056]); and provide the update data that includes the parity data to the RAID storage subsystem (After the parity data has been calculated the parity data is written back into the buffer 21d. The parity data is then written from the buffer into the array 22d (second RAID storage subsystem) [0055-0057]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Bolkhovitin and Kawano before them, to modify the teachings of Bolkhovitin to include the teaching of Kawano as Kawano discloses that calculating and writing parity data into the NAND storage device improves the integrity of the device by allowing the data to be backed up while avoiding lowering the write capability of the device while writing the parity data. Kawano: [0065]

In regards to claim 8, Bolkhovitin all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of RAID storage devices includes: first primary data provided by a first subset of the plurality of RAID storage devices and parity data provided by a second subset of the plurality of RAID storage devices (Kawano discloses writing data from a first stripe (first primary data) into a buffer system of NAND flash 20d that is then used to calculate parity data [0055-0056]) and wherein the update data includes second primary data. (Kawano: After the parity data has been calculated the parity data is written back into the buffer 21d. 

In regards to claim 9, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses: 
wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of RAID storage devices includes: primary data provided by plurality of first RAID storage devices (Kawano discloses writing data from a first stripe (first primary data) into a buffer system of NAND flash 20d that is then used to calculate parity data [0055-0056])

In regards to claim 12, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses: 
wherein the RAID storage subsystem includes NAND flash memory devices. (Bolkhovitin teaches the data storage device 120 may include a plurality of flash memory devise that are NAND-type flash memory. See [0059])

In regards to claim 13, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.

wherein the RAID buffer subsystem includes a Controller Memory Buffer (CMB). (Bolkhovitin teaches the RAID buffer subsystem 120 contains a storage controller 324 which is composed of buffers 150. Therefore the storage controller 324 acts as a controller memory buffer. See FIG. 3)

In regards to claim 14, Bolkhovitin discloses:
A method for providing RAID storage-device-assisted data update operations, comprising: receiving, by a first RAID storage device from a RAID storage controller device, a command (Bolkhovitin teaches identifying a second data storage device to read from. In figure 6A, step 606 teaches a controller system receives a compaction request from a host. This compaction request acts as a command. Then the system identifies a first and a second data storage device from which to perform further operations on. This second storage device acts as a target memory. See FIG. 6A and [0117]) performing, by the first RAID storage device in response to the first command, an XOR operation using respective RAID storage device data that was received in a first RAID storage device buffer subsystem in the first RAID storage device via respective Direct Memory Access (DMA) operations performed by each of a plurality of second RAID storage devices (The first command defined as the compaction request above is sent from a host system to 
Bolkhovitin does not appear to explicitly disclose:
performing, by the first RAID storage device in response to the first command, an XOR operation using respective RAID storage device data …wherein the XOR operation using the respective RAID storage device data produces update data that includes parity data; and provide the update data in the RAID storage subsystem. 
However Kawano discloses:
performing, by the first RAID storage device in response to the first command, an XOR operation using respective RAID storage device data …wherein the XOR operation using the respective RAID storage device data produces update data that includes parity data (Kawano discloses writing data (responsive to a write operation) from a first stripe into a buffer system of NAND flash 20d (respective RAID storage device data received in the RAID buffer subsystem) using a write DMA. This data ; and providing, by the first RAID storage device, the update data that includes parity data to a first RAID storage device storage subsystem in the first RAID storage device (After the parity data has been calculated the parity data is written back into the buffer 21d. The parity data is then written from the buffer into the array 22d (first RAID storage device storage subsystem) [0055-0057]). 
The disclosures by Bolkhovitin and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Bolkhovitin and Kawano before them, to modify the teachings of Bolkhovitin to include the teaching of Kawano as Kawano discloses that calculating and writing parity data into the NAND storage device improves the integrity of the device by allowing the data to be backed up while avoiding lowering the write capability of the device while writing the parity data. Kawano: [0065]

In regards to claim 15, Bolkhovitin all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of second RAID storage devices includes: first primary data provided by a first subset of the plurality of second RAID storage devices and parity data provided by a second subset of the plurality of second RAID storage devices (Kawano discloses writing data from a first stripe (first primary data) into a buffer system of NAND flash 20d that is then used to calculate parity data [0055-0056]) and wherein the update data includes second primary data. (Kawano: After the parity data has been calculated the parity data is written back into the buffer 21d. The parity data is then written from the buffer into the array 22d (second primary data) [0055-0057])

In regards to claim 16, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses: 
wherein the RAID storage device data provided in the RAID buffer subsystem by each of the plurality of RAID storage devices includes: primary data provided by plurality of second RAID storage devices (Kawano discloses writing data from a first stripe (first primary data) into a buffer system of NAND flash 20d that is then used to calculate parity data [0055-0056])

In regards to claim 20, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano also discloses:
wherein the RAID buffer subsystem includes a Controller Memory Buffer (CMB), (Bolkhovitin teaches the RAID buffer subsystem 120 contains a storage controller 324 which is composed of buffers 150. Therefore the storage controller 324 acts as a controller memory buffer. See FIG. 3) and wherein the RAID storage subsystem includes NAND flash memory devices (Bolkhovitin teaches the data storage device 120 may include a plurality of flash memory device that are NAND-type flash memory. See [0059]).

Claims 4-6, 10-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolkhovitin in view of Kawano in view of Aiello (US 9384093)(hereafter referred to as Aiello).
In regards to claim 4, Bolkhovitin in view of Kawano discloses all of the elements of claim 1 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
wherein each of the plurality of first RAID storage devices is configured to: send, in response to providing the respective first RAID storage device data on the second RAID storage device buffer subsystem a completion message to the RAID storage controller device 
However Aiello discloses:
wherein each of the plurality of first RAID storage devices is configured to: send, in response to providing the respective first RAID storage device data on the second RAID storage device buffer subsystem a completion message to the RAID storage controller device (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36])
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 5, Bolkhovitin in view of Kawano and further in view of Aiello discloses all of the elements of claim 4 as shown in the rejection above.
Bolkhovitin in view of Kawano in further view of Aiello also discloses:
wherein the RAID storage controller device is configured to: provide, in response to receiving the completion message from each of the plurality of first RAID storage devices, the second command to the second RAID storage device (Aiello teaches once a completion message is sent (session is closed) the next command (session) in the 
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art to before the effective filing date modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include providing a command in response to receiving the completion message. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 6, Bolkhovitin in view of Kawano discloses all of the elements of claim 1 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
wherein the second RAID storage device is configured to: send, in response to providing the update data on the second RAID storage device storage subsystem, a completion message to the RAID storage controller device. 
However Aiello discloses:
wherein the second RAID storage device is configured to: send, in response to providing the update data on the second RAID storage device storage subsystem, a completion message to the RAID storage controller device. (Aiello teaches closing a session (sending a completion message) after updated parity information is written to a parity drive). See [Col 5 Lines 44-51][Col. 8 lines 35-41])
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 10, Bolkhovitin in view of Kawano discloses all of the elements of claim 7 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
Wherein the RAID storage engine is configured to: send, in response to providing the update data on the RAID storage subsystem, a completion message to the RAID storage controller device 
However Aiello discloses:
Wherein the RAID storage engine is configured to: send, in response to providing the update data on the RAID storage subsystem, a completion message to the RAID storage controller device (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36])
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 11, Bolkhovitin in view of Kawano and further in view of Aiello discloses all of the elements of claim 10 as shown in the rejection above.
Bolkhovitin in view of Kawano in further view of Aiello also discloses:
Wherein the command is received from the RAID storage controller device via a submission queue, and wherein the completion message is provided to the RAID storage controller via a completion queue (Aiello teaches a command is sent through a queue. Additionally, Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This 
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 17, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
further comprising: sending, by each of the plurality second RAID storage devices in response to providing the respective RAID storage device data on the first RAID storage device buffer subsystem, a first completion message to the RAID storage controller device 
However Aiello discloses:
further comprising: sending, by each of the plurality second RAID storage devices in response to providing the respective RAID storage device data on the first RAID storage device buffer subsystem, a first completion message to the RAID storage controller device (Aiello teaches once information is written from a first RAID to a second RAID the status information is returned in a completion queue. This completion code acts as a completion message. See [Col. 5 lines 27-36][Col 5 Lines 44-51])
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 18, Bolkhovitin in view of Kawano and further in view of Aiello discloses all of the elements of claim 17 as shown in the rejection above.
Bolkhovitin in view of Kawano in further view of Aiello also discloses:
further comprising: providing, by the RAID storage controller device in response to receiving the first completion message from each of the plurality of second RAID storage devices, the command to the first RAID storage device. (Aiello teaches once a completion message is 
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Bolkhovitin to incorporate the teachings of Aiello to include sending a completion message to the RAID storage controller device.  The motivation to include a completion message would have been to allow the device to verify when a command has completed If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

In regards to claim 19, Bolkhovitin in view of Kawano discloses all of the elements of claim 14 as shown in the rejection above.
Bolkhovitin in view of Kawano does not appear to explicitly disclose:
further comprising: sending, by the first RAID storage device in response to providing the update data on the first RAID storage device storage subsystem, a completion message to the RAID storage controller device 
However Aiello discloses:
further comprising: sending, by the first RAID storage device in response to providing the update data on the first RAID storage device storage subsystem, a completion message to the RAID storage controller device (Aiello teaches closing a session (sending a completion message) after updated parity information is written to a parity drive). See [Col 5 Lines 44-51][Col. 8 lines 35-41])
The disclosures by Bolkhovitin, Aiello and Kawano are analogous because they are in the same field of endeavor of RAID storage systems.
It would be obvious to one of ordinary skill in the art to before the effective filing date modify Bolkhovitin and Kawano to incorporate the teachings of Aiello to include providing a command in response to receiving the completion message. The motivation to include a completion message would have been to allow the device to verify when a command has completed. If a completion message was added one could verify the update of the memory occurred and data is not overwritten before the command is complete as Aiello describes in Col. 5 lines 21-43.

Response to Arguments
On Pages 8-9, the Applicant argues:
“As discussed in the previous response, Bolkhovitin is directed to parity generation offload using peer-to-peer data transfers in a data storage system (Title), and discloses using a stripe map to target a selected data storage device for parity generation, where all data of a stripe is transmitted to the selected data storage device to generate the parity, and the generated parity is propagated from the selected data storage device to other data storage devices in the stripe (Abstract). 
In response to the Applicant's previously presented arguments, the Office Action argues: 
tem sets up shared memory areas in each data storage device, sends one or more commands to a source data storage device to read data in the source data storage device to a shared memory area, and then 4824-8153-7516 v.1Docket No.: 16356.2079US01Customer No. 160825initiates the sending of data from the shared memory to a target storage device 
using DMA.' [0101 ]" OA pp. 18-19 (emphasis added). 
The Office Action is arguing that this section of Bolkhovitin teaches that the sending of data from the shared memory to a target storage device is performed using DMA operations. However, in the context of Bolkhovitin, the Applicant submits that this section of Bolkhovitin is actually disclosing that the host system initiates the sending of the data... using DMA. Thus, the host system is using DMA to initiate the sending of the data from the shared memory to a target storage device, and the Applicant submits that Bolkhovitin fails to disclose each of the plurality of first RAID storage devices performing Direct Memory Access (DMA) operations to provide the respective first RAID storage device data on the second RAID storage device buffer subsystem, as recited by the original independent claims. “

In regards to the Applicant’s argument that Bolkhovitin discloses a host initiating the DMA and not the storage devices themselves, the Examiner respectfully disagrees.
Specifically, the Examiner respectfully notes that the disclosure of host being the one initiating the DMA is only one version disclosed by [0101]. Paragraph [0101] of Bolkhovitin also discloses “In various embodiments, peer-to-peer (sometimes herein referred to as `P2P`) communications between storage devices (e.g., SSDs) are implemented in various ways.  For example, in some embodiments, P2P communications operate in full initiator mode, which enables a storage device to connect, to create commands, and to send the commands to other storage devices.”. Therefore, Bolkhovitin also discloses the storage device initiating the peer-to-peer DMA communications between the storage devices.

On Pages 9-10, the Applicant argues:

"perform, in response to the command, an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data; and (Bolkhovitin teaches sending a read or data recovery command to a parity data storage device. This parity device storage system acts as the second storage device. The controller system sends a parity rebuild command to the second storage device SSD2 that commands SSD2 to get data for stripe 25 from a first storage device SSD1, compute parity, and write it locally in stripe 25. The parity data is calculated through an XOR operation. Further, the data written in the local write in stripe 25 constitutes update data. See [0122] and 
[0127])." OA p. 4. 
The Applicant respectfully disagrees that Bolkhovitin discloses performing an XOR operation using the first RAID storage device data provided in the second RAID storage device buffer subsystem by each of the plurality of first RAID storage devices in order to produce update data, as recited by the original independent claims. Paragraph [0122] of Bolkhovitin states, "the controller system sends a parity rebuild command to SSD2 that commands SSD2 to get data for stripe 25 from SSD0 and SSDI, compute parity, and write it locally in stripe 25." The9 
Applicant submits that there is no explicit disclosure in Bolkhovitin that the computing of parity data is performed using an XOR operation. Rather, Bolkhovitin discloses: 
"The read or data recovery command includes information identifying the strip e.g., Redundancy Coding stripe), and the location of the data to be recovered  That storage device then uses the parity information for the identified stripe to identify data to be read from other portions of the stripe and combined with the parity information (e.g., by XORing the parity information and identified data) so as to recover the unavailable data, and then return the recovered data to the requesting host device. In some embodiments, the recovered data is also stored to a new location in the non-volatile memory system, and mapping information for the stripe ( e.g., including the stripe map for the stripe) is updated to reflect the 
new location of the recovered data." Para. [0127]. 
Thus, the Applicant submits that Bokhovitin is XORing parity information and identified data so as to recover unavailable data, and then returns the recovered data to the requesting host device. The amended independent claims of the present disclosure recite performing an XOR operation using the data received from the first and second RAID storage devices to produce update data that includes parity data, see para. [0058]. 
Furthermore, and as discussed in the previous response, even if the resulting XORing of the parity information and identified data in Bolkhovitin can be characterized as the update data that includes parity data in the amended independent claims (which is not admitted by the Applicant), 

In regards to the Applicant’s argument that Bolkhovitin does not disclose performing an XOR operation to produce the parity data and storing the parity data in the second storage system, the Examiner has considered the argument but it is moot as Bolkhovitin is not used to teach the argued limitations above. Specifically, the Examiner notes the addition of Kawano to disclose performing an XOR operation to produce parity data and storing the parity data in the second storage system (see claim rejection above for further details).

On Pages 10-11, the Applicant argues:
“Dependent claims 2 and 3 depend from and further limit independent claim 1, dependent claims 8, 9, 12, and 13 depend from and further limit claim 7, dependent claims 15, 16, and 20 depend from and further limit independent claim 14, and thus are submitted as allowable for at least the reasons discussed above. Claims 4-6 depend from and further limit independent claim 1, claims 10 and 11 depend from and further limit independent claim 7, claims 18 and 19 depend from and further limit independent claim 14, and as Aiello does not cure the deficiencies of Bolkhovitin discussed above, each are submitted as allowable for at least the same reasons.”

Regarding the Applicant’s argument that the dependent claims are allowable at least due to their dependency on the independent claims for the reasons argued above, the Examiner respectfully disagrees and notes the response to arguments and instant claim rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183